UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7637



CHAD BYERS,

                                              Plaintiff - Appellant,

          versus


VANESSA ADAMS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cv-01226-JCC)


Submitted: December 14, 2006              Decided: December 22, 2006



Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chad Byers, Appellant Pro Se. Ralph Andrew Price, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chad Byers, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.   Accordingly, we deny as unnecessary Byers’ motion for a

certificate of appealability, and we affirm for the reasons stated

by the district court. Byers v. Adams, No. 1:05-cv-01226 (E.D. Va.

Aug. 9, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -